902 F.2d 36
135 L.R.R.M. (BNA) 2096
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED TRANSPORTATION UNION, LOCAL 74, Plaintiff-Appellant,v.CONSOLIDATED RAIL CORP., Defendant,United Transportation Union, Defendant-Appellee.
No. 88-3770.
United States Court of Appeals, Sixth Circuit.
May 7, 1990.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The Supreme Court having vacated the judgment entered herein (881 F.2d 262) and having remanded the cause to this court for further consideration in light of Chauffeurs, Teamsters and Helpers, Local No. 391 v. Terry, 494 U.S. ---- (1990), and upon such consideration it having been determined that the following sentence was improvidently included in the opinion and is inconsistent with the opinion of the Supreme Court in Chauffeurs:  "If backpay were the only harm for which Local 74 could seek compensation, that prayer would possibly be wholly equitable.  See, e.g., Harris, supra.  But see Massey v. Whittaker Corp., 661 F. Supp. 1151, 1153 (N.D.Ohio 1987) (backpay, characterized as breach of contract remedy, is legal remedy absent specific statutory language justifying equitable characterization).",  881 F.2d 286-87,


2
IT IS ORDERED that said sentence be and it hereby is deleted from the opinion of this court, and that said opinion is in all other respects reaffirmed.